Application denied, and petition dated January 7, 1974 dismissed, without costs. This court does not have jurisdiction to grant the relief requested in the petition insofar as it seeks removal of a Justice of the Supreme Court, nor is the court empowered by the Constitution to request the convening of a Court on the Judiciary for the purpose of transferring the matter to that forum (see N. Y. Const., art. VI, § 22, subd. d). We note that petitioner’s application to the Presiding Justice in this regard has been denied. Insofar as the proceeding seeks a determination, pursuant to CPLR (art. 78) that respondent failed to perform the duties of his office and proceeded in excess of his jurisdiction, it is dismissed sua íjponte since nothing alleged in petitioner’s papers indicates any improper or illegal conduct on the part of respondent. Petitioner’s application to proceed as a poor person is dismissed as academic. J. Sweeney, Kane and Main, JJ., concur.